Title: To James Madison from James Monroe, 22 July 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Washington July 22. 1815.
                    
                    Mr Serurier presented to me yesterday a copy of his letter of credence from the Emperor reappointing him Minister to the ustates. He read me at the same time the letter accompanying it from the minister of his govt., by which he was instructed to state that his govt. was resolvd to cultivate the most friendly relations with the UStates: that in case they engaged in war, they would respect our neutral rights, on just principles, those which we avowd: if they remaind at peace they would encourage our commerce, intimating strongly a conviction of former errors. It spoke in strong terms of our good conduct in the late war & of its honorable termination. He has not yet recd. the original, & supposes it is in the hands of mr Crawford. I send you the copy recd. from him. I send also a letter from mr Dallas enclosing one from govr. Nicholas which I will thank you to return, direct, to mr. Dallas, with the answer. On the application of some others, sometime since, I intimated that mr Appleton held the office. As mr Nicholas will suppose that I am opposed to his sons application, I could wish not for that reason, but others that will occur that he might receive the appointment, if practicable. I hope that you have reachd home in safety. I set out to morrow, & shall call on you, on my route home. I have letters from my family stating that all have been very much indispose⟨d⟩which will hurry me there as fast as possible.
                    I have just receivd yours from Fredbg. & will attend to the passage relating to the Russian consul at Boston. With affectionate respects
                    
                        
                            Jas Monroe
                        
                    
                